Mrs. Susie Boyett Director, White County Library System 113 East Pleasure Avenue Searcy, AR 72143
Dear Mrs. Boyett:
This is in response to your request for my review and approval of an interlocal cooperation agreement, pursuant to A.C.A. § 25-20-104 (Repl. 1996). The agreement, entitled "Interlocal Cooperation Agreement for the Creation of a Regional Library" (hereinafter "Agreement"), is entered between White County, the cities of Bald Knob, Bradford, Beebe, Pangburn, and Searcy, and the Baldwin Memorial Library of Judsonia. The Agreement proposes to create the White County Regional Library System under the direction of a Board of Trustees, as specified therein, to operate and maintain a public library system.
The Agreement clearly reflects the intent of the parties to form a regional library system under Act 402 of 1997, codified at A.C.A. §§13-2-401 et seq. (Supp. 1997). I must note, however, that I have found no authority in Act 402 for the inclusion of a privately organized or endowed library such as the Baldwin Memorial Library of Judsonia in a regional library system. Nor does the Interlocal Cooperation Act provide such authority.1 The Interlocal Cooperation Act authorizes the joint exercise of governmental powers and privileges by "public agencies," defined therein as "any school district, any political subdivision of this state, any agency of the state government or of the United States, any political subdivision of another state, water districts created under the provisions of § 14-116-101 et seq., and fire departments. . . ." A.C.A. §§ 25-20-104(a) and -103(1). The Baldwin Memorial Library is not, according to my understanding, a "public agency."
Thus, in my opinion, to be effective the Agreement must be modified to remove the Baldwin Memorial Library as a party. Once formed, the White County Regional Library System may wish to consider contracting with the Baldwin Memorial Library. See n. 1, supra.
With the exception of this modification, it is my opinion that the Agreement is in proper form and compatible with the laws of this state. It is therefore hereby approved, as modified consistent with this opinion.
Assistant Attorney General Elisabeth A. Walker prepared the following opinion, which I hereby approve.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh
1 Contracts for library services between regional library systems and privately organized or endowed libraries are, however, specifically authorized. See A.C.A. § 13-2-907 (Supp. 1997) (§ 13 ofAct 402 of 1997).